Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00091-CV

    IN RE J&R SCHUGEL TRUCKING INC., J&R Schugel Logistics Inc., J&R Schugel
                    Holdings Inc., and Scott Briggs, Relators

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 31, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus and motion for temporary relief. We

have the power to issue writs of mandamus when “agreeable to the principles of law regulating

those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a

petition and record showing “the trial court abused its discretion and that no adequate appellate

remedy exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam). Having reviewed the petition and documents included in the appendix,

we conclude relators have not satisfied their burden. Accordingly, we deny the petition and motion

for temporary relief. See TEX. R. APP. P. 52.8(a). 2

                                                        PER CURIAM


1
  This proceeding arises out of Cause No. 2018CI21379, styled Ismael Garcia v. J&R Schugel Trucking Inc., et al.,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Nicole Garza presiding.
2
  This court previously denied the petition and motion by an administrative order on March 18, 2021.